This is an original action in quo warranto, similar to original action No. *Page 189 
14409, State of Oklahoma ex rel. George F. Short, Attorney General, Plaintiff, v. O.P. Callahan, C.E. Hall, and J.W. Wiker, Defendants, in which an opinion this day has been handed down. As in the principal case, counsel for defendants also filed a demurrer to plaintiff's petition, upon which the cause now comes on to be heard. Counsel for plaintiff have filed no separate brief in this cause, assuming, we presume, that the opinion in the principal case is decisive of the question raised in this.
Counsel for the defendants in a reply brief, filed in the principal case, called attention to the similarity of the two cases and pointed out some additional reasons why the demurrer to the petition herein should be sustained.
It appearing that the decision in the principal case is decisive of the question raised, the demurrer to the petition herein is sustained and the cause of action dismissed upon the authority of the principal case.
JOHNSON, C. J., and KENNAMER, NICHOLSON, and COCHRAN, JJ., concur.